Citation Nr: 1510498	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1984 to April 1988 and from November 2001 to November 2002.  She also had some periods of reserve service.
This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

This matter was previously before the Board in November 2014 and was remanded for further development.  It has now returned to the Board for further appellate consideration. The Board finds that the RO substantially complied with the mandates of its remand, and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In this regard, the Board finds that another VA examination or opinion would serve no useful purpose as the Veteran is less than credible as to the circumstances of her service. 

The Board is mindful of the Court's decision in Clemons v. Shinseki, 23 Vet. App (2009).  In November 2014, the Board denied the Veteran's claim for entitlement to service connection for PTSD.  Thus, the issue on appeal does not include PTSD.  


FINDINGS OF FACT

1.  The Veteran's STRs and service personnel record are more probative than her post service statements regarding the circumstances of her service.  

2.  The most probative evidence of record is against a finding that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, active service.  



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability other than PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in January 2010 and June 2010 and discussed a claim of entitlement to service connection for PTSD.  The issue on appeal was originally adjudicated by the RO as entitlement to service connection for PTSD and was recharacterized and bifurcated in a November 2014 Board decision.  The Veteran has not asserted that she has been prejudiced by a defect notice, if any.  Based on the evidence of record, the procedural history, and the provided notices, the Board finds that further notice is not warranted.

The claims file includes some service treatment records (STRs), post service clinical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of her claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

VA examinations were obtained in 2012 and 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports are based on a review of the claims file, clinical examination, and the Veteran's reported symptoms.  Adequate rationale has been provided (See 2014 examination report).  As noted above, the Board finds that the Veteran is less than credible with regard to the circumstances of her service; thus, a remand to obtain another VA examination or opinion would serve no useful purpose. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As noted above, the issue on appeal does not include PTSD.  Nevertheless, the Board has considered the Veteran's alleged stressors as they may relate to any other psychiatric disability.

The Veteran has alleged incidents of personal assault and/or harassment during her first period of active service, as well as an incident where she fell in a hole during her second period of active service. (See, e.g., December 2009 and March 2011 VA treatment records, and November 2012 VA examination report.)

The Board has considered both the Veteran's service personnel records and her STRs for evidence to support her contentions (e.g. whether they reflect a change in attitude or work).  The Veteran's service personnel records reflect that, on the initial record of military processing, the Veteran reported a history of a July 1979 disorderly conduct charge after a police officer approached a truck in which she was a passenger.  She also reported a third degree battery charge stemming from a January 1983 incident in which she slapped another individual and a fight broke out. (See DD Form 1966 with February 1984 statements.)  

Service records from November 1986 reflect that the Veteran was given written notice that she had minor disciplinary infractions which were beginning to become a pattern of misconduct and she was given a non-judicial punishment for disobeying a lawful order.  The Veteran received a similar written notice in February 1987.  An enlisted performance record shows that the Veteran received rate advancements prior to her non-judicial punishment in November 1986, for which her rate was reduced; however, she was returned to that rate in June 1987.  A March 1989 service record shows that the Veteran was terminated from a drilling Ready Reserve status due to unsatisfactory participation.  An October 1989 service record shows that the Veteran was temporarily excused from drill status by reason of hardship/work conflict.

The Veteran's January 1984 report of medical history for enlistment purposes reflects that she denied a history of relevant symptoms, including depression or excessive worry, nervous trouble of any sort, and treatment for a mental condition.  On examination, she was found to be psychiatrically normal.  

The STRs reflect that the Veteran sought treatment during her first period of active service for a number of physical complaints, but not for an acquired psychiatric disability.  She sought treatment for complaints of dysuria, abdominal pains/possible urinary tract infection (June 1984), condyloma acuminate/genital warts (June and July 1986), bunions (March, May, and June 1987), low back pain (January 1987), headaches (September 1987), eyelid swelling (August and September 1986), chemical/Pine-sol burn to the eye (March 1986), costrochondrial chest pain (February and March 1986), swelling of lips, eyes, and extremities (November and December 1985), hand burn (September 1985), chemical irritation (June 1985), eye pain (May 1985), and foot discomfort (May 1984).  She also sought treatment in 1987 for injuries received in a motor vehicle accident; STRs reflect that 12 hours after the accident, she was unable to lift her arms above her head without assistance; however, it was her right arm that caused more trouble. Based on the foregoing, the Board finds that, if the Veteran had symptoms of an acquired psychiatric disability, it would have been reasonable for her to have treatment for it, as she sought treatment for a variety of physical complaints.

In June 1987, the Veteran was involved in a physical altercation with another female service member after the service member physically assaulted her.  The records for this period of service show no complaints, treatment, or diagnosis of an acquired psychiatric disability.  

During her March 1988 separation examination for this period of active duty, the Veteran continued to deny a history of relevant symptoms, and she was found to be psychiatrically normal on examination.  Notably, she reported that she had had eye trouble, pain or pressure in the chest, and broken bones, and had been treated for a female disorder (i.e. vaginal infections).  Again, the Board finds that if the Veteran had symptoms such as nervousness, anxiety, or depression related to service, it would have been reasonable for her to have reported it when she reported her other complaints. 

The service records from the reserve service between the Veteran's two periods of active duty show that she continued to deny a history of relevant symptoms and was found to be psychiatrically normal on examination. (See, e.g., May 1992 enlistment examination and report of medical history; November 1997 report of medical history; and January 1999 report of medical history.)  

The earliest clinical evidence of a possible acquired psychiatric disability is in 1998, more than 10 years after separation from her first period of service, and three years prior to her second period of service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran reported on her November 1997 report of medical history for enlistment in the reserve purposes that her health was good.  She reported having had swollen or painful joints, broken bones, foot trouble, car and sea sickness, and a past history of an appendectomy, bunionectomy, amputation, and shingles, but denied frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort. 

A July 1998 VA clinical record reflects that the Veteran reported an abnormal EKG and that she thought it could be related to stress.  An August 1998 record reflects that the Veteran was referred for stress management counseling.  An October 1998 VA treatment record shows that the Veteran requested counseling for anger management.  During this consultation, she reported that she always had trouble tolerating "negative" talk by others and had recently started acting out physically or with verbal aggression, which had cost her a job, as well as some problems with the police (domestic disturbance).  It was noted that she had substantial psychosocial problems, including the loss of income, loss of her car and home, and pending bankruptcy.  She was depressed and hopeless about the future.  

A November 1998 VA psychotherapy note reflects that the Veteran was dealing with several situational issues and suffered the loss of the tip of her left thumb in a work accident in June 1997.  She was trying to re-learn things using her right hand.  She reported being nearly overwhelmed with personal stress.  It was noted that she would be started on an antidepressant.  She reported that she had lost her job at the post office, was working in a "dead end" job, and had filed for bankruptcy.  A November 3, 1998 record reflects that "last weekend she reports being the victim of attempted rape, and although she wasn't seriously harmed physically, this has taken an emotional toll."

The Veteran reported on her December 1998 and January 1999 reports of medical history that she was in excellent health.  She noted an appendectomy, a bunionectomy, and an amputation [of the thumb].

Thus, in the decade after separation from her first period of service, the Veteran sought mental health treatment due to post service stress and an alleged post service attempted rape, but did not report any problems related to service.  The Board finds that if the Veteran had harassment and/or sexual assault in service, it would have been reasonable for her to have reported it as she reported her alleged post service alleged attempted rape.  

January 1999 VA psychotherapy records reflect that the Veteran had quit her last job because of the long commute, and was having family problems.  A February 1999 VA vocational rehabilitation assessment record reflects that the Veteran was unemployed because of problems with her hand.  

The Veteran's second period of active service was from November 2001 to November 2002.  The Veteran's STRs for her second period of service reflect that the Veteran sought treatment in service for a number of physical complaints, but not for an acquired psychiatric disability.  She sought treatment for complaints of a possible bladder infection (January 2002), foot problems and hand pain secondary to a fall in 1997 and a fall seven days earlier when she landed on an outstretched left hand (January 2002), birth control refill (December 2001), dizziness and high blood pressure (July 2002), tonsils (July 2002), hives/rash (June 2002), hallux valgus (April 2002), low back and neck pain after a motor vehicle accident(October and December 2002), and insomnia and headache (she was noted to have an increase in stress for more than 72 hours secondary to job hours and poor control of blood pressure (September 2002)).  

A February 2002 STR from Okinawa, Japan, reflects that the Veteran complained of back and hip pain status-post fall after stepping in a hole while pumping gas.  X-rays for her right hip, right ankle, and lumbar spine were ordered.  In a follow-up appointment two days later, the assessment included diagnoses for the right hip region, low back, and right ankle.  The Board finds that if the Veteran had a bleeding or broken shoulder, it would have been reasonable for her to have reported it, and for it to have been noted, as she reported numerous other symptoms.  The report is negative for any finding that the Veteran had anxiety or depression due to the fall.

During the September 2002 separation examination, the Veteran continued to deny a history of relevant symptoms.  She noted that she had had sinusitis, a tonsil problem, glasses/contacts, likely carpel tunnel, bunionectomy, broken toe, gastritis, hypertension, migraines, use of Zantac, irregular menses from "stress/change", and lower back pain.  On examination, she was found to be psychiatrically normal.  On an October 2002 report of medical assessment, the examiner noted the Veteran's reported complaints at that time, including two in-service surgeries and complaints related to her motor vehicle accident approximately one week earlier. See October 2002 STRs.  The Board notes that the Veteran reported irregular menses from stress, but notes that she had reported this prior to her entrance into her second period of service. (See January 1999 report of medical history for enlistment purposes which notes stress related amenorrhea.)  The Board has considered that the Veteran had insomnia in service; however, this was noted to be transient and due to her hours/schedule at work which was fluctuating between morning and night hours; it was not alleged to be related to a fall, entrapment, assault, being treated poorly, or harassment. 

Post service, VA and private treatment records show that the Veteran sought treatment for post-service issues.  A November 2006 private record (The Medical Clink of North Texas) reflect that the Veteran was "very concerned because she has been very anxious and has been feeling depressed because she has lost 2 children at birth."  The evidence reflects that the Veteran's children did not die while she was on active duty.  (See also February 2005 VA treatment record (reporting recent loss of newborn); May 2007 VA treatment record (reporting depression and anxiety over last three years, recently increased due to job conflict)).

A February 2008 record from Dr. L.L. reflects complaints of a nervous breakdown because the Veteran found out disturbing and upsetting things about her husband in the last day, including his plans to file for divorce and liquidate their assets, as well as his reported elective vasectomy without her consent three years earlier while she was trying to conceive.  The assessment was anxiety states, reaction, situational, acute.  

The earliest clinical evidence of alleged stressors related to service is more than five years after separation from the second period of active service, and after 10 years of the Veteran reporting nonservice-related stressors.  An October 2008 VA treatment record shows that the Veteran requested to be evaluated for PTSD; she was having difficulty sleeping, experiencing nightmares, and tended to snap at her family.  She described an incident when she was stationed in Afghanistan and became trapped in a hole for six hours, as well as the loss of her two children at childbirth. 

In November 2008, the Veteran underwent a mental health examination in connection with her SSA disability claim (See The Counseling and Diagnostic Center psychological evaluation).  She reported that she suffered from PTSD which began when she was recalled to service and sent to Iraq, where she fell in a hole with all of her ammunition falling on top of her, for six hours, which caused her to break her shoulder.  She indicated that she had a "real bad captain who didn't treat us right" and that training was arduous.  She reported that, before 2002, she was a healthy, functioning individual, but afterwards had a hard time thinking about the task at hand and was constantly living in fear.  In regard to her first period of service, the Veteran reported that she was a hard worker and did her four years of service.  Following examination, the diagnoses were major depressive disorder, recurrent, moderate per history and PTSD, chronic per history.  

The Veteran's mental health problem began prior to her second period of service.  Despite her assertion to the 2008 examiner that she was a healthy individual before 2002 and that she had PTSD since 2002, the Veteran actually had mental health treatment several years prior to 2002, as noted above.
 
A December 2008 VA examination for the joints reflects that the Veteran reported that in 2001, she fell in an approximate four foot hole and injured her left shoulder.  She reported that she was in full equipment and was stuck in the hole for 4 - 6 hours.  She stated that when she fell into the hole, her arms were extended above her head.  She stated that after getting out, she developed pain in her left arm.

In December 2009, the Veteran requested a mental health appointment and met with a VA advanced practice nurse.  She presented with the chief complaint of "problems since the mid 80's in the service."  She reported a traumatic childhood and a superior who sexually harassed her and withheld advancement during her first period of service, as well as a training accident where she fell in a hole while stationed in Okinawa and remained there for six hours.  She reported that her fellow service members joked and laughed at her while she bled from her shoulder, that she was fully armed near a fuel source, and was terrified.  She indicated that she had flashbacks, nightmares, anger, and anxiety since these events.  The treatment provider noted that the loss of the Veteran's two newborn children after service compounded problems, and that the Veteran was having considerable conflict with her husband, as she indicated that he was plotting against her and being emotionally abusive.  

The Board finds that the Veteran's statement as to sexual assault and/or sexual harassment during her first period of service, is less than credible given the record as a whole, to include the lack of service records of any such incident, and her lack of alleging such for several years.  In this regard, the Board also notes that if the Veteran had been repeatedly harassed and/or assaulted in service, and had been experiencing symptoms of an acquired psychiatric disability since then, as she has contended, it seems unlikely that she would wish to reenlist in the service, as she did.

In her January 2010 substantive appeal, the Veteran indicated that she was sexually assaulted in service by a superior, and that the superior kept her from being advanced in rank to keep her quiet.  (See also December 2009 VA clinical record.)  She indicated that she felt that if she tried to file a complaint, it would cause further assaults or a dishonorable discharge.

During the Veteran's April 2010 SSA hearing, she testified that her she fell in a hole requiring eight hours for extraction.  She also testified that she was raped during service, but did not file charges, and she was sexually harassed at other places of employment. See May 2010 SSA decision.

During a March 2011 VA mental health appointment, the Veteran reported that her recruiter followed her to boot camp, Long Beach, and San Diego, and how she fought him off, that she was assigned dirty jobs in service, and that she was threatened with being thrown off the aircraft carrier if she made any reports of her treatment.

In November 2012, the Veteran underwent VA examination.  The examiner noted, in pertinent part, as follows: 

Of note there are a number of discrepancies with this veteran's report of sexual harassment and assault. In Mental Health History note dated 12-22-09 veteran discussed harassment and withholding of advancement with no mention of assault. A note dated 3-30-11 mentions that her recruiter followed her to boot camp and she fought him off.  These reports are discrepant from veteran's report during exam on 11-20-12 when she reported that she was verbally coerced into a sexual encounter with her recruiter in 1984 based on threats that her career would suffer is she did not participate. On 11-20-12 veteran also reported that she was forced to have sex with another officer in 1987 in San Diego. Veteran stated that neither of these events were reported. Veteran was vague with details of these sexual assaults, evaded eye contact with examiner while discussing them and was regarded by this examiner as an inconsistent and unreliable reporter of military sexual trauma.  Upon direct questioning about whether she had any other comments or information not covered in the interview the veteran stated she had nothing to add to any part of this report 

The Veteran also reported, that post service, she was fired after reporting sexual harassment at her employment.  Following an evaluation, the assessment was anxiety NOS (not otherwise specified).  The examiner determined that the Veteran's anxiety was less likely as not related to the claimed in-service events and was mainly related to her current difficulties with relationships.  

Subsequent VA records also reflect diagnoses of PTSD and bipolar disorder based on the Veteran's reported symptoms and reported history.

The claims file includes a December 2014 VA opinion.  The examiner opined, in pertinent part, as follows:

This Examiner is also in disagreement with diagnosis for a Bipolar Disorder. The C&P PTSD exam dated 11/26/2012 failed to suggest Veteran was experiencing symptomology consistent with a bipolar spectrum disorder.  During that Examination, Veteran failed to report experiencing any difficulty with distinct periods of abnormally and persistently elevated mood, denied any difficulty with grandiose thinking, denied any racing thoughts, denied any difficulty with decreased need for sleep (Veteran reported low energy and fatigue), denied any difficulty with increase in goal directed activities and failed to report any difficulty with any excessive involvement in pleasurable activities with high potentials for painful consequences. After careful review of available records and previous C&P PTSD exam, it is the opinion of this Examiner that Veteran's Anxiety Disorder NOS (DSM-IV diagnosis provided on 9/9/2012) is less likely as not (less than 50%) manifested or is otherwise related to either period of Veteran's active duty service. This Examiner is in agreement with results of C&P PTSD exam dated 11/26/2012 which indicated that Veteran's Anxiety NOS disorder was most likely related to and the result of post military life stressors as included/described in Medical opinion report as "Veteran's current symptoms of anxiety are not associated with her time in service. Her current anxiety is mainly related to current difficulties with relationships". 

The Board notes that the Veteran's current anxiety has been found to be "mainly related" to current difficulties with relationships.  The examiners have not listed the other reasons for anxiety; however, this is not necessary.  The focus of the medical nexus opinion is to determine whether there is nexus between a veteran's in-service disease or injury and his/her current condition; it is not to identify the actual etiology of the condition.  See Hickson v. West, 12 Vet.App. 247, 253 (1999)  

The Board finds that the Veteran is not credible as to the circumstances of her service, to include her duties, her locations, the events, and her injuries.  The Board finds that the military personnel records and STRs, which are contemporaneous to service are more credible than the Veteran's statements made years after service and which are not inconsistent and/or made for compensation purposes.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  See, e.g., March 2011 VA treatment record versus November 2012 VA examination report (describing incident with recruiter); December 2009 VA treatment record versus November 2012 VA examination report (describing incident with officer).  

The Veteran has also provided varying reports of when her acquired psychiatric symptoms began and initially denied a history of military sexual trauma during VA treatment. See, e.g., November 2008 SSA examination report (starting in 2002) versus December 2009 VA treatment record (starting in the mid-1980s); see also October 2004 VA treatment record prior to claim (denying history of military sexual trauma).  

Moreover, the record indicates that the Veteran did not report any alleged incident of personal assault from her first period of service until approximately twenty years later; however, she reported other difficult events during the course of her VA treatment, including being a victim of a post-service attempted rape, the deaths of her newborn children, difficulty with employment due to the loss of a thumb, and actions of her emotionally abusive husband, as discussed above.  The evidence does not reflect that the Veteran had martial problems with a spouse during service, and the Veteran has not alleged such.  Based on these considerations, the Board finds that the Veteran's statements are not credible as to the alleged in-service events based on personal assault.

The Board also finds that the Veteran's description of the severity of a fall in service is less than credible.  There is credible evidence corroborating the occurrence of a fall, inasmuch as the Veteran fell and sustained physical injuries in service.  However, the most probative evidence does not support a finding that this she has an acquired psychiatric disability causally related to, or aggravated by, this fall.  

Again, the Veteran is competent to report as to her observable symptoms and experiences.  In this case, however, the Board finds that the Veteran's current reports of this incident are not credible, as her statements in this regard are not consistent with the STRs and have not remained entirely consistent throughout the course of her claim.  For example, as discussed in detail above, the STRs reflect that the Veteran complained of back and hip pain following a fall after stepping in a hole while pumping gas, and treatment was given for the right hip, right ankle, and lumbar spine.  At that time, it was noted that she presented with mild distress.  During the course of her claim, as discussed in detail above, the Veteran reported falling into a hole and being trapped for six hours in most reports, but indicated it was eight hours at other times.  She has not alleged any credible reason as to why it would have taken 6 or more hours to get out of a hole.  She has stated that the incident happened in Iraq; however, the competent credible evidence does not reflect that she was in Iraq.  She has stated that the incident happened in Afghanistan; however, the competent credible evidence does not reflect that she was in Afghanistan.  She has reported that she fell with her arm extended upwards, but also stated that she fell on her left side.  She has reported that she developed left arm pain after she got out of the hole, but has also reported that her shoulder was bleeding in the hole, was a shoulder strain, and was a broken bone.  

The STRs which note two falls in 2002, are negative for her having been trapped for several hours, breaking a shoulder bone, or suffering anxiety or depression.  Regardless, the VA examiners considered her statements with regard to a fall, and still found that she did not have an acquired psychiatric disability related to service. 

The Board has also considered the service personnel records to determine if they support in-service stress, anxiety, or depression due to service.  The service records show that the Veteran was involved in a fight with another service member and had a history of minor disciplinary infractions and had received non-judicial punishment.  However, the service records also show that the Veteran had a pre-service history of a disorderly conduct charge and an incident during which she slapped someone and a fight ensued.  Both of these events occurred over a year before her initial military enlistment and tend to disprove her report during the VA examination that her anger issues started after the alleged incident with her recruiter. 

The Board has considered the clinical records and opinions that the Veteran has an acquired psychiatric disability casually related to service.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  The Board finds that any acquired psychiatric disability diagnosis which is based on the Veteran's report of being trapped in a hole with a severely injured shoulder while others laughed at her, being subject to sexual assault or harassment in service, and/or being mistreated in service is not probative as it is based on the less than credible history supplied by the Veteran.  The service personnel records, the STRs, and the VA records closest in time to service do not support any such allegations. 

The Veteran has not been shown to be competent to render an opinion as to medical diagnosis or causation in matters acquired psychiatric disabilities, especially in light of her numerous nonservice incidents, to include the traumatic amputation of her dominant thumb, the loss of two children, the loss of employment, and marital discord.  Her opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

In sum, there is clear and unmistakable evidence that the Veteran had symptoms of an acquired psychiatric disability before her second period of service with no chronic worsening due to service.  The most probative evidence of record reflects that she does not have an acquired psychiatric disability causally related to service.  The competent credible evidence of record does not support a finding that the Veteran has an acquired psychiatric disability, to include bipolar, anxiety, and/or depression causally related to, or aggravated by active service.  



ORDER

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


